EXHIBIT 10.2

 

FORM OF

 

SEALED AIR CORPORATION PERFORMANCE SHARE UNITS

AWARD GRANT

2009-2011

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

Name:

 

 

 

 

 

Performance Period:

January 1, 2009 through December 31, 2011

 

Grant Date:  March 24, 2009

 

TARGET AWARD

 

You have been granted by Sealed Air Corporation (the “Company”) a target
Performance Share Units award under the Company’s 2005 Contingent Stock Plan for
the three-year performance period 2009 through 2011, comprised of the following:

 

Target Performance Share Units:                           units

 

Each Performance Share Unit (a “Unit”) will be equivalent to one share of Sealed
Air Corporation common stock.

 

Your award is subject to the terms and conditions of the Performance Share Units
Program and the Company’s 2005 Contingent Stock Plan (collectively, the “Plan
Documents”). If this award agreement varies from the terms of the Plan
Documents, the Plan Documents will control.  A copy of the Performance Share
Units Program is attached as Appendix A.  The 2005 Contingent Stock Plan is
included as an attachment to “Information for Recipients of Performance Share
Unit Awards Under the 2005 Contingent Stock Plan of Sealed Air Corporation.”

 

PERFORMANCE GOALS

 

The number of Units you earn will depend on the performance of the Company
relative to certain performance goals for the three-year performance cycle from
January 1, 2009 through December 31, 2011 (the “Performance Period”).  The
performance goals and their relative weightings are attached as Appendix B
hereto.

 

The determination of whether the performance goals have been met will be made by
the Organization and Compensation Committee of the Company’s Board of Directors
following the end of the Performance Period.

 

--------------------------------------------------------------------------------


 

OTHER IMPORTANT INFORMATION

 

·                  Units earned will receive dividend equivalents paid in cash
(without interest) based on the dividend rates in effect during the Performance
Period applied to the number of Units you earn, which will be subject to the
performance goals and vesting provisions described above.

 

·                  You will not earn any Units if the Company’s performance
during the Performance Period is below threshold performance as set forth on
Appendix B.

 

·                  If actual performance equals or exceeds threshold
performance, the number of Units earned will range from 50% to 200% of your
Target Performance Share Units award based on attainment against the performance
goals as set forth on Appendix B.

 

·                  In order to receive any Units, you must remain employed with
the Company through December 31, 2011, except in the case of death, disability
or retirement as discussed below.  If you terminate employment prior to
December 31, 2011 for reasons other than death, disability or retirement, you
will forfeit all Units.  Other special rules apply in case of termination of
employment following a Change in Control, as described below.

 

·                  Units earned at the end of the Performance Period, if any,
will be paid in actual shares of Company common stock, less the number of shares
that may be withheld to satisfy applicable withholding taxes.  Shares in
settlement for any Units earned will be issued on or before March 15, 2012. 
Cash dividend equivalents accrued on the earned Units will be paid in cash on or
about the same time.

 

·                  If your employment terminates due to your death or Disability
(as defined in the 2005 Contingent Stock Plan) or you retire (as defined below)
during the Performance Period, you (or your estate, in the event of your death)
will receive a pro rata payout following the end of the Performance Period,
based upon the portion of the Performance Period during which you were
employed.  The actual payout will not occur until after the end of the
Performance Period, at which time the performance and achievements during the
Performance Period will be used to determine the number of Units that you would
have earned if you had remained employed for the entire Performance Period prior
to applying the pro rata factor.  Any payout to you in case of termination of
employment during the Performance Period due to death, Disability or retirement
will be made at approximately the same time as payouts are made to Participants
who are still employed by the Company. You are considered to have retired if
your employment with the Company terminates when you have at least 5 years of
service and your combined age and years of service equal at least 70, but
excluding termination of employment due to your death or Disability or
termination of employment by the Company for cause.  “Cause” for this purpose
means any of the following as determined by the Company: (i) an act of gross
negligence or willful misconduct significantly injurious to the Company or any
subsidiary, (ii) gross dereliction of duties after notice to you and failure to
correct the deficiencies within a thirty (30) day period thereafter, or
(iii) fraud in your capacity as an employee.

 

·                  There is no automatic vesting of your Units upon a “Change in
Control” (as defined in the 2005 Contingent Stock Plan).  However, the 2005
Contingent Stock Plan provides for pro

 

2

--------------------------------------------------------------------------------


 

rata vesting of your Units if within two years following the Change in Control
your employment is terminated either by the Company without Cause or by you for
“Good Reason” (also as defined in the 2005 Contingent Stock Plan).

 

·                  The Organization and Compensation Committee retains the right
in its sole discretion to reduce any award which would otherwise be payable,
unless there has been a Change in Control, as defined in the 2005 Contingent
Stock Plan.

 

·                  This award is subject to the Company’s Policy on Recoupment
of Incentive Compensation, a current copy of which is attached as Appendix C.

 

·                  Payments will be taken into account for purposes of the
Company’s employee benefit plans and programs only to the extent provided under
the terms of such plans and programs.

 

FOR MORE INFORMATION.

 

If you have any questions about your award or Units or need additional
information, contact H. Katherine White at 201-703-4145.

 

IN WITNESS WHEREOF, the Company has caused this Award Grant to be executed by
its duly authorized officer, and you have hereunto set your hand, effective as
of the Grant Date stated above.

 

SEALED AIR CORPORATION

 

EMPLOYEE

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

APPENDIX A

 

SEALED AIR CORPORATION

PERFORMANCE SHARE UNITS PROGRAM

 

PURPOSE

 

The Sealed Air Corporation Performance Share Units Program (the “Program”) has
been established effective as of January 1, 2008 (the “Effective Date”) to
provide long-term incentive compensation to key employees who are in a position
to influence the performance of Sealed Air Corporation and its subsidiaries (the
“Company”), and thereby enhance shareholder value over time.  The Program
provides a significant additional financial opportunity and complements other
parts of the Company’s total compensation program for key employees (base
salary, annual performance plan, and benefits).

 

ELIGIBILITY AND PERFORMANCE PERIODS

 

The Committee (as defined in the “Program Administration” section of the
Program) will determine which employees of the Company are eligible to
participate in the Program from time to time.  Participants will be selected
within 90 days after the beginning of each multi-year performance cycle
(“Performance Period”).  Each Performance Period will be of two or more years
duration as determined by the Committee and will commence on January 1 of the
first year of the Performance Period.  A new Performance Period will commence
each year unless the Committee determines otherwise.

 

TARGET AWARDS

 

At the time a Participant is selected for participation in the Program for a
Performance Period, the Committee will assign the Participant a Performance
Share Units Target Award to be earned if the Company’s target performance levels
are met for the Performance Period (the “Target Award”).  The Target Award will
be expressed as a number of Performance Share Units under the Company’s 2005
Contingent Stock Plan and will be evidenced by a Performance Share Units award
grant consistent with the provisions of the 2005 Contingent Stock Plan.

 

MAXIMUM AND THRESHOLD AWARDS

 

At the time a Participant is selected for participation in the Program for a
Performance Period, the Participant will be assigned maximum and threshold award
levels, expressed as a percentage of the Target Award.  Maximum award level
represents the maximum percentage of the Target Award that may be paid to a
Participant for a Performance Period based on performance above target
performance levels.  Threshold award level represents the minimum percentage of
the Target Award that may be paid to a Participant for a Performance Period
based on performance below target performance levels.  Performance below the
threshold performance award level will earn no incentive payments.

 

Any award of Performance Shares hereunder shall be subject to the individual
award limit applicable under the 2005 Contingent Stock Plan.

 

4

--------------------------------------------------------------------------------


 

PERFORMANCE MEASURES

 

Performance measures that may be used under the Program will be those
“Performance Measures” defined in the 2005 Contingent Stock Plan.

 

PERFORMANCE GOALS

 

The Committee will designate, within 90 days of the beginning of each
Performance Period:

 

·                  The performance measures and calculation methods to be used
for the Performance Period;

 

·                  A schedule for each performance measure relating achievement
levels for the performance measure to incentive award levels as a percentage of
Participants’ Target Awards; and

 

·                  The relative weightings of the performance measures for the
Performance Period.

 

The performance goals established by the Committee for a Performance Period are
intended to satisfy the “objective compensation formula” requirements of
Treasury Regulations Section 1.162-27(e)(2).

 

PERFORMANCE CERTIFICATION

 

As soon as practicable following the end of each Performance Period and prior to
any award payments for the Performance Period, the Committee will certify the
Company’s performance with respect to each performance measure used for that
Performance Period.

 

AWARD CALCULATION AND PAYMENT

 

For each Performance Period, individual incentive awards will be calculated and
paid to each Participant who is still employed with the Company (subject to the
special provisions below for employees who terminate employment due to death,
disability or retirement) as soon as practicable following the Committee’s
certification of performance for the Performance Period.  The amount of a
Participant’s incentive award to be paid based on each individual performance
measure will be calculated based on the following formula:

 

Participant’s Target Award

 


X

 

Percentage of target award to be paid based on performance measure results

 


X

 

Relative weighting of performance measure

 


=

 

Amount of incentive award based on performance measure results

 

The incentive amounts to be paid to the Participant based on each performance
measure will be summed to arrive at the Participant’s total incentive award
payment for the Performance Period.

 

5

--------------------------------------------------------------------------------


 

Payments from the Program to a Participant, if any, will be made in the form of
one share of the Company’s common stock for each Unit earned (rounded up to the
nearest whole share if such calculation otherwise would result in issuance of a
fractional share).  A Participant receiving an award under the Program will also
receive a cash payment equal to the dividends that would have been paid during
the Performance Period on the Units earned by the Participant had the Units been
actual shares of Company common stock.

 

TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY, RETIREMENT

 

If a Participant’s employment terminates due to the Participant’s death or
disability (as defined in the 2005 Contingent Stock Plan) or retirement (as
defined below) during the Performance Period, the Participant (or the
Participant’s estate, in the event of the Participant’s death) will receive a
pro rata payout following the end of the Performance Period, based upon the
portion of the Performance Period during which the Participant was employed. 
The actual payout will not occur until after the end of the Performance Period,
at which time the performance and achievements during the Performance Period
will be used to determine the number of Units that the Participant would have
earned if the Participant had remained employed for the entire Performance
Period prior to applying the pro rata factor.  Payouts to Participants whose
employment terminates during the Performance Period due to death, disability or
retirement will be made at approximately the same time as payouts are made to
Participants who are still employed by the Company. A Participant is considered
to have retired if the Participant’s employment with the Company terminates when
the Participant has at least 5 years of service and the Participant’s combined
age and years of service equals at least 70, but excluding termination of
employment due to the Participant’s death or disability or termination of
employment by the Company for cause.  “Cause” for this purpose means any of the
following as determined by the Company: (i) an act of gross negligence or
willful misconduct significantly injurious to the Company or any subsidiary,
(ii) gross dereliction of duties after notice to the Participant and failure to
correct the deficiencies within a thirty (30) day period thereafter, or
(iii) fraud in the Participant’s capacity as an employee.

 

OTHER TERMINATION OF EMPLOYMENT

 

If a Participant’s employment terminates prior to the end of a Performance
Period for any reason (whether voluntary or involuntary) other than death,
disability or retirement, the Participant will forfeit all rights to
compensation under the Program, except for any special provisions under the 2005
Contingent Stock Plan in connection with certain terminations of employment
following a Change in Control or unless the Committee determines otherwise.

 

NEW HIRES OR PROMOTIONS INTO ELIGIBLE POSITIONS

 

Participants will become eligible for participation in the Program at their new
position level beginning with the Performance Period which begins on the
January 1 immediately following their hire or promotion date.  No new
performance awards or adjustments to awards for Performance Periods that
commenced prior to a Participant’s hire or promotion date will be made.

 

6

--------------------------------------------------------------------------------


 

IMPACT OF A CHANGE IN CONTROL

 

Any special vesting or payment rules with respect to awards under the Program in
connection with a Change in Control will be determined under the provisions of
the 2005 Contingent Stock Plan.

 

PROGRAM ADMINISTRATION

 

The Program will be administered by the Organization and Compensation Committee
of the Company’s Board of Directors in accordance with the terms of the 2005
Contingent Stock Plan.

 

MISCELLANEOUS

 

(i)                                     Amendment and Termination.  The
Committee may amend, modify, or terminate the Program at any time, provided that
no amendment, modification or termination of the Program shall reduce the amount
payable to a Participant under the Program as of the date of such amendment,
modification or termination.

 

(ii)                                  Incorporation of 2005 Contingent Stock
Plan.  The terms and provisions of the 2005 Contingent Stock Plan are
incorporated herein by reference.  In case of any conflict between this Program
and the 2005 Contingent Stock Plan, the 2005 Contingent Stock Plan will control.

 

(iii)                               Coordination With Other Company Benefit
Plans.  Payments under the Program will be taken into account for purposes of
the Company’s employee benefit plans and programs only to the extent provided
under the terms of such plans and programs.

 

(iv)                              Participant’s Rights.  A Participant’s rights
and interests under the Program may not be assigned or transferred by the
Participant.  To the extent the Participant acquires a right to receive payments
from the Company under the Program, such right shall be no greater than the
right of any unsecured general creditor of the Company.  Nothing contained
herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Company and the Participant.  Designation as a
Participant in the Program for a Performance Period shall not entitle or be
deemed to entitle the Participant to be designated as a Participant for any
subsequent Performance Periods or to continued employment with the Company.

 

7

--------------------------------------------------------------------------------


 

APPENDIX B

 

Name:

 

Target Award:  Performance Share Units

 

Threshold Award Level:  50% of Target Award

 

Maximum Award Level:  200% of Target Award

 

Primary Performance Goal:  The percentage of the Target Award that will be
earned will be based on cumulative operating income for the performance period,
subject to the exclusions set forth below, as follows:

 

 

 

(Millions)

 

 

 

 

 

Under $1,320

 

0

%

Threshold:

 

$1,320

 

50

%

Target:

 

$1,440

 

100

%

 

 

$1,485

 

150

%

Maximum:

 

$1,540 and above

 

200

%

 

Award levels based on cumulative operating income between any two of these
levels would be based on a pro-rata calculation of the number of shares earned,
except that no shares will be earned for cumulative operating income below
$1,320 million.  Fractional shares earned will be rounded up to the nearest
whole share.

 

Alternative Performance Goal:  If the Company does not achieve the threshold
cumulative operating income of $1,320 million but achieves cumulative operating
income greater than $750 million, then the Organization and Compensation
Committee may use the following alternative method for determining the
percentage of the Target Award that is earned under the Plan.

 

The measure for earning an award under the alternative performance goal will be
based on the percentage growth of cumulative operating income of the Company
during the performance period over the operating income for 2008 relative to the
percentage growth of cumulative operating income for the Company’s peer group
companies (excluding the Company) during the performance period over the
operating income for 2008 for the peer group companies (excluding the Company).
The Company’s performance relative to its peer group must be at least at the
median (which shall be the threshold level for the Alternative Goal) for any
shares to be earned. Earned award levels will be based on Company performance
relative to its peer group as follows:

 

8

--------------------------------------------------------------------------------


 

Performance Relative to Peer Group

 

Payout as % of Target

Below median

 

0%

From median to 90th percentile

 

Percentage equal to percentile ranking in peer group

Above 90th percentile

 

100%

 

The peer group companies shall be those currently approved by the Organization
and Compensation Committee for executive compensation purposes, provided that if
any of such peer group companies shall cease to publicly report its operating
results throughout the entire performance period (for example, by being
acquired), then that peer group company shall be dropped from the calculation.

 

If the Company’s performance relative to its peer group is above the
90th percentile, then the payout can be increased by an additional 40% of the
target award if the percentage increase in the Company’s stock price during this
period is consistent with (i.e., meets or exceeds) 100% of the percentage
increase in the Standard & Poor’s 500 Stock Index over the same period.

 

Additional Goals: If the above threshold level is achieved under either the
Primary Goal or the Alternative Goal, then the number of shares earned for each
participant can be increased or decreased by up to 10% at the discretion of the
Organization and Compensation Committee depending on whether either (or both) of
the following additional performance goals is achieved:

 

a.                           Inventory days-on-hand averaged over the period
from December 31, 2008 to December 31, 2011 calculated using the days-on-hand
metric at December 31, 2008 and each successive quarter end through December 31,
2011 is less than 78 days (the average days on hand for 2008); and

 

b.                          2011 safety result (TRIR) of 1.30, excluding
facilities acquired during the performance period.

 

Exclusions for calculation of cumulative operating income:

 

The performance goals above shall exclude the effect of the following:

 

a.                           All restructuring charges reported or accounted for
in the 2009 through 2011 consolidated financial statements as “restructuring
charges,” and restructuring programs (including all unbudgeted charges, all
restructuring related expense such as equipment relocation and all non-recurring
expenses related to the company’s global manufacturing strategy) and all
non-operating charges associated with mergers and acquisitions, both if approved
by the Board of Directors no later than December 31, 2011.  This exclusion shall
include all restructuring charges approved by the Board of Directors before 2008
that are recorded during 2009 through 2011.  For any restructuring programs
approved during 2009 through 2011 for which charges have been excluded, any
expense credits related to such programs will also be excluded;

 

b.                          All charges related to goodwill amortization or
impairment in the calculation of operating expense or operating profit;

 

9

--------------------------------------------------------------------------------


 

c.                           All expenses (including litigation-related costs
and expenses), liabilities and accruals related to or arising from: (i) any
liabilities that W.R. Grace & Co. or any of its subsidiaries had agreed to
assume or as to which any of them indemnified the Corporation or any of its
subsidiaries under any of the agreements entered into in connection with the
Cryovac Transaction (as defined in the Corporation’s Financial Statements
included in the Corporation’s Quarterly Report on Form 10-Q for the quarter
ended September 30, 2002); (ii) any claim or lawsuit alleging that the
Corporation or any of its subsidiaries is or may be liable for any liabilities
of W. R. Grace & Co., Fresenius Medical Care Holdings, Inc., or any of their
respective affiliates under any legal theory, including without limitation any
claim based on fraudulent transfer, fraudulent conveyance, successor liability,
or contractual obligation; (iii) any securities class action litigation brought
against the Corporation or any of its officers or directors, including without
limitation the case of MPERS/Senn v. Hickey, et al.; (iv) any costs incurred to
settle the aforementioned liabilities, claims and lawsuits; or (v) any payment
that the Corporation or any of its subsidiaries may be required to make to any
trust fund established under federal law providing for the resolution of claims
for bodily injury caused by asbestos exposure.

 

d.                          All expenses related to capital markets transactions
authorized by the Board of Directors.  Such transactions will include the
repurchase of bonds and stock.

 

e.                           The effect (including related expenses) of any
acquisition or disposition transactions, whether or not closed during 2009
through 2011, provided that, as to transactions closed during 2009 through 2011
that were large enough to require Board of Director approval, the Board of
Directors has approved such transactions.  However, the effect of any
acquisition or disposition that closed prior to 2009 shall not be excluded.

 

f.                             The effect of any accounting changes implemented
during 2009 through 2011, such as IFRS or the discontinuance of the Last-in,
First-out (LIFO) method for calculating the value of inventory in the United
States.

 

Discretion retained:  The Organization and Compensation Committee retains the
right in its sole discretion to reduce any award that would otherwise be
payable, except in the event of certain terminations following a Change in
Control as provided in the 2005 Contingent Stock Plan.

 

10

--------------------------------------------------------------------------------


 

APPENDIX C

 

SEALED AIR CORPORATION

 

POLICY ON RECOUPMENT OF INCENTIVE COMPENSATION

FROM EXECUTIVES IN THE EVENT OF CERTAIN RESTATEMENTS

 

The Organization and Compensation Committee of the Board of Directors has
approved the policy that the Company will, to the extent permitted by governing
law, require reimbursement to the Company of all or a portion of any annual
incentive compensation (whether payable in cash or by an award under the 2005
Contingent Stock Plan) and any Performance Share Units awards under the 2005
Contingent Stock Plan awarded to any executive officer of the Company or to the
leader of any business unit or function of the Company for performance periods
beginning on or after January 1, 2008, where:

 

(a)   the payment or award was predicated upon the achievement of certain
financial results that were subsequently the subject of a substantial
restatement,

 

(b)   in the view of the Board, the officer or leader engaged in fraud or
misconduct, or recklessly or negligently failed to prevent the fraud or
misconduct, that caused or significantly contributed to the need for the
substantial restatement, and

 

(c)   either no payment or award, or a lower payment or award, would have been
made to the officer or leader based upon the restated results.

 

In each case, the Company will, to the extent practicable, seek to recover the
amount by which the officer’s or leader’s annual incentive compensation and/or
Performance Share Units award for the relevant period exceeded the lower amount
that would have been paid or awarded (or the entire amount, if nothing would
have been paid or awarded).  This may include the cancellation of all or a
portion of unvested awards or unpaid awards (or a delay in payment of any such
awards while financial results are under review by the Company).

 

In addition, any person who is subject to forfeiture of compensation or profits
from the sale of the Company’s securities under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company the amount of such
compensation and profits.

 

In addition to these reimbursements, the Company may take any other actions that
it deems appropriate to remedy the fraud or misconduct based on a consideration
of the relevant facts and circumstances.

 

3/24/2008

 

11

--------------------------------------------------------------------------------